Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 15, 2003, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to present legally sufficient evidence to prove that he used “physical force” (Penal Law § 160.00). We disagree. The victim testified that when the defendant grabbed her and demanded money, she suffered scratches on her neck. The police officer who arrived on the scene also saw the scratches and photographed them as evidence. The victim further testified that the scratches caused a “burning” sensation. Viewing the evidence adduced at trial in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant used physical force for the purpose of trying to rob the complainant (see *506People v Smith, 13 AD3d 401 [2004]; People v Casas, 1 AD3d 444 [2003]).
Moreover, the weight to be accorded the evidence presented is primarily a question to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Krausman, J.E, Mastro, Spolzino and Fisher, JJ., concur.